Exhibit 10.1

 

TABLE OF CONTENTS

 

Deferred Prosecution Agreement

Statement of Facts

Information

 

--------------------------------------------------------------------------------


[g125981mm03i001.gif]

Information [FILED STAMP]  UNITED STATES DISTRICT COURT MIDDLE DISTRICT OF
FLORIDA TAMPA DIVISION  CASE NO. 8:09-cr-00203-T.27EAS  UNITED STATES OF
AMERICA  v.  WELLCARE HEALTH PLANS, INC.  DEFERRED PROSECUTION AGREEMENT BETWEEN
THE

UNITED STATES ATTORNEY’S OFFICE FOR THE MIDDLE DISTRICT OF FLORIDA,

THE FLORIDA ATTORNEY GENERAL’S OFFICE, AND

WELLCARE HEALTH PLANS, INC., AND ITS AFFILIATES AND SUBSIDIARIES 1. Parties and
Effective Date: WellCare Health Plans, Inc., and its affiliates and
subsidiaries, including but not limited to, Harmony Behavioral Health, Inc.,
Healthease of Florida, Inc., WellCare of Florida, Inc., Well Care HMO, Inc.,
Comprehensive Reinsurance, Ltd., and Comprehensive Health Management, Inc.
(hereinafter, collectively identified as "WellCare"), the United States
Attorney's Office for the Middle District of Florida ("USAO"), and the Florida
Attorney General's Office (hereinafter, collectively identified as the
“Offices"), are parties to this Deferred Prosecution Agreement ("DPA" or
"Agreement"). The Effective Date of this Agreement shall be Tuesday, May 5,
2009. 2. Resolution: The Offices have agreed to permit WellCare to enter into
this Agreement with the Offices in lieu of the Offices' pursuit of a criminal
conviction of WellCare. In reaching this decision, the Offices have carefully
weighed and considered WellCare's remedial actions to date, including its
willingness to (a) undertake additional remediation as necessary; (b) accept and
acknowledge responsibility for certain past conduct giving rise to this
Agreement; (c) continue its cooperation with the Offices and other governmental
agencies; and (d) demonstrate its good faith and commitment to full compliance
with all federal and state health care laws. The Offices have also considered
the potential impact upon current Florida health care program recipients,(1) and
the possible adverse consequences to innocent WellCare employees and other
WellCare stakeholders that could result from a conviction of WellCare. 3.
Duration: The duration of this DPA shall be thirty-six months from the Effective
Date of this Agreement. However, after a period of eighteen months, the USAO may
agree to reduce the duration of this Agreement to a term of twenty-four months
upon consideration of (a) WellCare's continued remedial actions; (b) WellCare's
compliance with all federal and state health care laws and regulations; (c) the
written Monitor's (1) Within this Agreement, the terms "recipient" and
"beneficiary" are used interchangeably and are deemed to have the same meaning.
 

 


[g125981mm03i002.gif]

Reports described below in paragraph 14 of this Agreement; and (d) WellCare's
satisfaction of all obligations under this Agreement. 4.  Charging Document: On
the Effective Date of this DPA, an Information will be publicly filed by the
USAO in the United States District Court for the Middle District of Florida,
Tampa Division, charging WellCare with conspiracy to commit health care fraud
against the Florida Medicaid program in WellCare's reporting of expenditures
under its 80/20 community behavioral health contracts, and against the Florida
Healthy Kids Corporation program under certain Florida Healthy Kids Corporation
contracts, in violation of 18 U.S.C. § 1349. Said Information will be filed
together with a legally executed Waiver of Indictment. 5.  Statement of Facts:
WeIlCare agrees that a Statement of Facts, attached hereto as "Exhibit A," and
this DPA will also be publicly filed by the USAO along with the Information and
the Waiver of Indictment in the United States District Court for the Middle
District of Florida, Tampa Division. WellCare acknowledges that it has read and
understands the assertions contained within the Statement of Facts. WellCare
further acknowledges that it has carefully considered all of the assertions
contained within the Statement of Facts against facts gathered by the Special
Committee of WellCare's Board of Directors during its own independent, internal
investigation into the conduct at issue giving rise to this Agreement. 6. 
Financial Component: WellCare received approximately $40 million in proceeds to
which WellCare was not entitled as a result of its conduct under certain Florida
Medicaid and Florida Healthy Kids Corporation program contracts. WellCare
therefore agrees to pay to the USAO a total of $80 million plus accrued
interest, the sum of which represents $40 million in restitution and $40 million
in civil forfeiture. The $40 million civil forfeiture will divest WellCare of
the proceeds of such conduct and will be based upon the conduct detailed in the
Statement of Facts, which will be an exhibit to the civil forfeiture complaint
to be filed pursuant to Title 18, United States Code, Section 981(a)(1)(C).
WellCare further agrees to sign any additional documents necessary to complete
the civil forfeiture, including but not limited to a consent to forfeiture. The
parties further agree that the $80 million sum will be remitted to the USAO in
three installment payments as follows: A. WellCare shall receive a credit
against the $80 million sum of $35,200,000, which amount was remitted by
WellCare to the USAO pursuant to an agreement executed on or about August 18,
2008, by the USAO, WellCare, and other parties. By entering into this Agreement,
WellCare agrees to release any and all claims to any part of the $35,200,000
remitted to the USAO, including any interest earned thereon after August 18,
2008.

 


[g125981mm03i003.gif]

B. Within five business days of the Effective Date of this DPA, WellCare will
make a payment of $25 million to the USAO, in accordance with wiring
instructions to be provided to WellCare by the USAO. C. WellCare will make its
best effort to pay the balance of the $80 million, or $19.8 million, as soon as
possible. In any event, WellCare will pay the $19.8 million to the USAO no later
than December 31, 2009, in accordance with wiring instructions to be provided to
WellCare by the USAO. Further, WellCare agrees to pay to the USAO interest at a
rate of .40% as of the Effective Date of this Agreement until full satisfaction
of the $19.8 million. 7.  Deferral Recommendation: Within five business days of
the Effective Date of this DPA, the USAO will recommend to the assigned United
States District Court Judge that the prosecution of WellCare on the Information
be deferred for the duration of this DPA. Except as otherwise provided for under
this DPA, neither the Criminal Division of the USAO nor that component of the
Florida Attorney General's Medicaid Fraud Control Unit responsible for
investigating and prosecuting violations of Florida criminal law (hereafter
referred to as "MFCU-Criminal Component"), will prosecute WellCare for any of
the matters that have been the subject of the USAO's investigation, giving rise
to this Agreement. 1 In the event that the Court declines to defer prosecution
for any reason, all charges brought under the charging document will be
dismissed without prejudice and this DPA will be null and void. However, any
monies paid to the USAO by WellCare prior to the date the Court declines to
defer prosecution will not be returned to WellCare and WeIlCare will make no
claim upon such monies. 8.  Publication: Within five business days of the
Effective Date of this DPA, WellCare will prominently post on its website the
Information, this DPA, and the Statement of Facts, as referred to above in
paragraphs 4 and 5 for the duration of this Agreement. WellCare agrees that it
will not, through its attorneys, agents, officers, directors, trustees,
employees, or any other person or vehicle, directly or indirectly, make any: (a)
public statements, (b) filings, or (c) argument in any criminal or civil
proceeding brought by the United States and/or either of the Offices,
contradicting or undermining any statement or assertion made in this Agreement
or Statement of Facts. 1 The matters that have been the subject of the Offices'
investigation are

specifically identified in a letter between the Offices and WellCare, dated May
5, 2009.

 


[g125981mm03i004.gif]

9. Commitment to Compliance and Remedial Measures: WellCare commits itself to
exemplary corporate citizenship, best practices of effective corporate
governance, the highest principles of honesty and professionalism, the integrity
of the operation of all federal and state health care programs including
Medicare and Medicaid, the sanctity of the doctor-patient relationship, and a
culture of openness, accountability, and compliance. Prior to execution of this
DPA, WeIlCare will provide a status report to the USAO on all policies and
procedures, and all remedial measures, adopted to date by WellCare. To advance
and underscore WellCare's commitment, WellCare further agrees: A. To fully
cooperate with federal and state law enforcement agencies and federal and state
health care regulatory agencies in matters arising from the Offices' continuing
investigation of individuals responsible for the conduct giving rise to this
Agreement. However, in accordance with Department of Justice (or "DOJ")
policies, the Offices will not suggest or require that WellCare waive any of
WellCare's legal privileges. B. To continue to develop and operate an effective
corporate compliance and governance program, including adequate internal
controls to prevent recurrence of any of the improper and/or illegal activities
at issue in the investigation giving rise to this Agreement. C. To implement,
within 60 days of the Effective Date of this DPA, updated policies and
procedures designed to ensure complete and accurate reporting of all federal and
state health care program information. D. To evaluate and revise WellCare's
internal bid procedures and processes to ensure fair and accurate submission of
all data and information in responses to any government bids and/or any
government requests for proposals. 10.  Retention of Monitor: By the Effective
Date of this DPA or later as allowed by the Offices, WellCare will retain, at
its expense, an outside independent individual (the "Monitor") who will be
selected by the USAO, consistent with

 


[g125981mm03i005.gif]

DOJ guidelines, and after consultation with WellCare. In selecting the Monitor,
the USAO will engage in a process designed to (a) select a highly qualified and
respected person or entity based on suitability for the assignment and all of
the circumstances; (b) avoid potential and actual conflicts of interests; and
(c) otherwise instill public confidence. WellCare agrees that it will not employ
or be affiliated with any selected Monitor for a period of not less than one
year from the date the monitorship is terminated. WellCare also agrees that if
the Monitor resigns or is unable to serve the balance of his or her term, a
successor Monitor shall be selected by the USAO, consistent with  DOJ
guidelines, and after consultation with WellCare, within forty-five calendar
days. WellCare agrees that all provisions in this Agreement that apply to the
Monitor shall apply to any successor Monitor. 11.  Duration of the Monitorship:
The duration of the monitorship shall be eighteen months from the Effective Date
of this DPA. 12.  Notification by WellCare to Monitor: WellCare agrees to notify
the Monitor and the USAO of any credible report or evidence of any wrongdoing by
WellCare, its officers, employees and/or agents relating to compliance with any
federal or state health care laws, regulations, and/or reporting requirements.
At the request of the Monitor or the USAO, WellCare agrees to provide the
Monitor and the USAO with all relevant non-privileged information concerning the
allegations and report to the Monitor concerning any investigation it plans to
conduct with respect to such evidence and any resulting disciplinary and/or
remedial measures. Following completion by WellCare of its investigation, and in
the event the Monitor reasonably concludes that the investigation was incomplete
or otherwise deficient, the Monitor will identify to WellCare any deficiencies
in its investigation and allow WellCare 30 days to cure. 13.  Role of Monitor:
The Monitor shall have access to all non-privileged WellCare documents and
information the Monitor determines are reasonably necessary to assist in the
execution of his or her duties. The Monitor shall have the authority to meet
with any officer, employee, or agent of WellCare. The Monitor will undertake to
avoid the disruption of WellCare's ordinary business operations or the
imposition of unnecessary costs or expenses to WeIlCare. The Monitor shall also,
inter alia: A. Monitor and review WelICare's compliance with this DPA and all
applicable federal and state health care laws, regulations, and programs. Within
30 days of retention, the Monitor shall meet with representatives of WellCare,
the Offices, and the Securities and Exchange Commission ("SEC"), and thereafter
develop a protocol to fully effectuate the Monitor's obligations herein. B. As
requested by the Offices, fully cooperate with the Criminal and Civil Divisions
of the Offices, 3 the United States Department of Justice Criminal and Civil
Divisions, the FBI, the HHS-OIG, and the SEC, and, as requested by the USAO,
provide information about WellCare's compliance with the terms of this DPA. 3
Specifically including the MFCU-Criminal Component.

 


[g125981mm03i006.gif]

C. Provide a total of three written reports to the USAO, that is one report
every six months for the duration of the monitorship, as detailed more fully
below in paragraph 14. D. Immediately report the following types of misconduct
directly to the USAO and not to WellCare: (1) any misconduct that poses a
significant risk to public health or safety; 4 (2) any misconduct that involves
senior management of WellCare; (3) any misconduct that involves obstruction of
justice; (4) any misconduct that involves a violation of any federal or state
criminal statute, or otherwise involves criminal activity; or (5) any misconduct
that otherwise poses a significant risk of harm to any person or to any federal
or state entity or program. On the other hand, in instances where the
allegations of misconduct are not credible or involve actions of individuals
outside the scope of WellCare's business operations, the Monitor may decide, in
the exercise of his or her discretion, that the allegations need not be reported
directly to the USAO. E. Immediately review and evaluate policies and procedures
relating to the topics described below, and make written recommendations as
necessary to WellCare concerning: i The efficacy of policies and procedures
relating to fairly, truthfully, and accurately accounting for and reporting of
all revenues and/or expenditures and/or costs incurred in providing any services
to federal and state health care program beneficiaries. ii. The efficacy of
policies and procedures relating to true, accurate, and complete documentation
of medical records pertinent to any health care services furnished by WellCare
to federal and state health care program beneficiaries. iii. The efficacy of
policies and procedures relating to the submission of true, accurate, and
complete claims for payment to all federal and state health care programs,
including the Medicare, Medicaid, and Florida Healthy Kids Corporation programs.
iv. The efficacy of policies and procedures relating to the fair, truthful, and
accurate preparation, certification, and submission of bids to all federal and
state health care 4 The USAO will determine whether to also immediately report
said misconduct to WellCare.

 


[g125981mm03i007.gif]

programs, including the Medicare, Medicaid, and the Florida Healthy Kids
Corporation programs. v. The efficacy of training relating to the above topics,
and on the obligation of each WellCare employee to ensure that, in dealing with
all federal and state health care programs, any information provided to the
health care programs is true, accurate, complete, and transparent. WellCare
shall adopt all recommendations submitted to WellCare by the Monitor, unless
WellCare objects to the recommendation. In that event, WellCare and the Monitor
may present the issue to the USAO for its consideration and final decision,
which is non-appealable. 14. Monitor's Reports: Every six months during the term
of this DPA, the Monitor will prepare in writing a Monitor's Report to the
senior management of WellCare and the Board of Directors, with a copy to the
USAO. The first Monitor's Report to the USAO shall be due six months after the
Effective Date of this Agreement. The Monitor's Report shall address the
following: (a) WellCare's compliance with this Agreement and all applicable
federal and state health care laws, regulations, and programs; (b) a summary of
the Monitor's recommendations to WellCare during the reporting period concerning
the topics identified in paragraph 13(E)(i-v) above, and WellCare's responses
and/or performance in implementing the Monitor's recommendations; and (c) any
other relevant information that the Monitor deems necessary to further the
Monitor's obligations under this Agreement. The Monitor's Report to the USAO
shall not be received or reviewed by WellCare prior to submission to the USAO.
The Monitor's Report will be preliminary until WellCare is given the
opportunity, within ten calendar days after the submission of the Monitor's
Report to the USAO, to comment to the Monitor and the USAO in writing upon such
Report, and the Monitor has reviewed and provided to the USAO a response to such
comments, upon which such Report shall be considered final. WellCare agrees that
the Monitor may disclose the Monitor's Report(s), as directed by the USAO, to
any other federal and/or state law enforcement or regulatory agency in
furtherance of an investigation of any other matters discovered by, or brought
to the attention of, the USAO in connection with the USAO's continuing
investigation or the implementation of this DPA. In such event, WellCare may
identify any trade secret or proprietary information contained in any Monitor's
Report, and request that the Monitor redact such information prior to
disclosure. The Monitor shall fairly and in good faith consider WellCare's
request to redact any information. However, the Monitor's decision, which is
non-appealable, shall be based upon the Monitor's overarching obligations as set
forth in this Agreement.

 


[g125981mm03i008.gif]

15. Additional Cooperation of WellCare: WellCare acknowledges and understands
that its future cooperation is an important factor in the decision of the
Offices to enter into this DPA, and WellCare agrees to continue to cooperate
fully with the Offices, and with any other government agency designated by the
USAO, regarding any issue about which WellCare has knowledge or information with
respect to compliance with federal and state health care laws. More
specifically, WellCare agrees that, during the term of this DPA, WellCare will:
A. Consent to any order sought by the USAO permitting disclosure to the Civil
Division of the United States DOJ of materials relating to compliance with
federal health care laws that constitute "matters before the grand jury" within
the meaning of Federal Rule of Criminal Procedure 6(e) (with protection for any
trade secrets). B. Take reasonable steps to make available current WellCare
officers and employees to provide information and/or testimony at reasonable
times as requested by the Offices, with respect to matters that have been the
subject of the Offices' investigation leading to this DPA. WellCare will not be
required to request that these individuals forgo seeking the advice of an
attorney or act contrary to that advice. C. Disclose all non-privileged
information about which the Offices may inquire with respect to matters that
have been the subject of the Offices's investigation leading to this DPA. D.
Provide prompt, complete and truthful testimony, certifications, and/or other
non-privileged information, as required by the Offices, necessary to identify or
establish the location, authenticity or evidentiary foundation to admit into
evidence documents in a criminal or other proceeding relating to matters that
have been the subject of the Offices' investigation leading to this DPA.  16.
Breach of Agreement: A. Should WellCare commit a health care offense in
violation of federal and/or state criminal law subsequent to the effective date
of this DPA, WeIlCare will immediately and without notice be subject to federal
and/or state prosecution, and WellCare will be in material breach of the DPA. B.
Otherwise, should the USAO determine that WellCare has knowingly and willfully
breached a material provision of this DPA, the USAO will provide WellCare with
written notice of the alleged breach. WellCare will have 30 days following
receipt of such notice, or such longer period as the parties

 


[g125981mm03i009.gif]

may agree, to demonstrate that no breach occurred, that the breach was not
material, or that the breach was not knowingly and willfully committed. C. If
the USAO, in its sole discretion, determines: (i) That WellCare has materially
breached this DPA in the manner described above in paragraph A of this section,
or (ii) That WellCare has knowingly and willfully breached a material provision
of this DPA in the manner described above in paragraph B of this section after
WellCare has had the opportunity to demonstrate that no breach occurred, that
the breach was not material, or that the breach was not knowingly and willfully
committed, then the USAO may proceed with the prosecution of WellCare through
the filed Information or otherwise, as determined solely by the USAO. Further,
the USAO may utilize the Statement of Facts, referred to above in paragraph 5,
in any such prosecution. Should there be a prosecution in accordance with this
Agreement, WellCare agrees that upon such prosecution: (1) WellCare, through its
attorneys, agents, officers, directors, trustees, employees, or any other person
or vehicle, will not refute in any way or manner, directly or indirectly, any of
the assertions contained within the Statement of Facts; (2) WellCare and its
counsel will stipulate that the Statement of Facts is admissible in any such
prosecution as evidence against WellCare pursuant to Federal Rule of Evidence
801(d)(2)(A),(B),(C), and (D); (3) WellCare and its counsel will stipulate that
the Statement of Facts is true and correct and that the Statement of Facts may
be read to the jury or other fact-finder in whole or in part, as elected by the
USAO, as a stipulation to which the parties have agreed; and (4) the
admissibility of the Statement of Facts is not barred or prohibited in any way
or manner by the Federal Rules of Evidence, specifically including Federal Rule
of Evidence 410, by the Federal Rules of Criminal Procedure, specifically
including Rule 11, or by any other means. Nothing in this paragraph shall be
construed as an acknowledgment that this Agreement and/or the Statement of Facts
are admissible or may be used in any proceeding other than a proceeding brought
by the Offices following a breach as described in this paragraph 16. D.
Regardless of whether the USAO pursues criminal charges against WellCare upon
any breach of the DPA, any monies paid to the USAO at any time by WellCare will
not be returned to WellCare and WellCare will make no claim upon such monies.

 


[g125981mm03i010.gif]

E.  All parties agree and acknowledge that, except in the case of a material
breach of this DPA, all investigations of WellCare relating to the filed
Information, and to all other matters that have been investigated by the USAO
prior to the date of this DPA, will not be pursued further as to WeIlCare by the
USAO Criminal Division nor by that component of the Florida Attorney General's
Medicaid Fraud Control Unit responsible for investigating and prosecuting
violations of Florida criminal law, 5 but will continue as to any and all
individuals bearing responsibility for any violations of federal and/or state
health care laws. Nothing in this paragraph is to be read or construed as
stating, suggesting, or implying that this DPA in any way limits the ongoing
investigations being conducted by the Offices' Civil Divisions and/or
components, the Civil Division of the DOJ, or any other federal or state office,
agency, or department. 17. Tolling Agreement. Waivers and Limitations: WeIlCare
expressly waives all rights to a speedy trial pursuant to the Sixth Amendment of
the United States Constitution, Title 18, United States Code, Section 3161,
Federal Rule of Criminal Procedure 48(b), and any applicable Rules of The
District Court of The United States For The Middle District of Florida, and
pursuant to Rule 3.191, FLA. R. CRIM. P., for the period that this DPA is in
effect for any prosecution of WeIlCare. The parties agree that any statutes of
limitations applicable to the Offices' investigation leading to this Agreement
shall be tolled as of the Effective Date of this Agreement, and that WeIlCare
hereby waives any and all rights to claim the period between the Effective Date
of this Agreement and any prosecution brought by the USAO pursuant to paragraph
16 of this Agreement, as a bar to prosecution, in any claim that the statute of
limitations has expired for offenses charged against WeIlCare related to the
subject matter of the investigation giving rise to this Agreement. The subjects
covered by the tolling of the applicable statutes of limitations include any and
all alleged violations of any Title of the United States Code, specifically
including any and all alleged violations of Title 18 involving WeIlCare that are
within the scope of said investigation. This waiver is knowing and voluntary and
in express reliance on the advice of counsel. Any such waiver shall terminate
upon final expiration of this DPA. 5 The matters that have been the subject of
the Offices' investigation are

specifically identified in a letter between the Offices and WeIlCare, dated May
5, 2009.

 


[g125981mm03i011.gif]

18.  No Sale or Transfer of WellCare Prior to Full Satisfaction of the Financial
Component: Prior to full satisfaction of the Financial Component of this
Agreement as described in paragraph 6 above, WellCare agrees that it will not
sell all or substantially all of WelICare's business operations as they exist as
of the Effective Date of this Agreement to a single purchaser or group of
affiliated purchasers during the term of this Agreement, or merge with a third
party in a transaction in which WellCare is not the surviving entity, without
the express written permission of the Offices. 19.  Transferability of DPA:
Absent the express written consent of the Offices to conduct itself otherwise,
WellCare agrees that if, after the Effective Date of this Agreement, WellCare
sells all or substantially all of WellCare's business operations as they exist
as of the Effective Date of this Agreement to a single purchaser or group of
affiliated purchasers during the term of this Agreement, or merges with a third
party in a transaction in which WellCare is not the surviving entity, WeIlCare
shall include in any contract for such sale or merger a provision binding the
purchaser, successor, or surviving entity to the obligations contained in this
Agreement. 20.  Other Proceedings: A. WellCare specifically agrees that this DPA
in no way restricts the ability of the USAO or the MFCU-Criminal Component from
proceeding against any individual in any capacity. B. WellCare also specifically
agrees that this DPA in no way limits or precludes the United States and/or
either of the Offices from instituting, maintaining, or intervening in any
action or other proceeding to recover any civil or administrative monetary or
other remedy or penalty. 21.  Dismissal of Charging Document: The Offices agree
that if WellCare has complied with this DPA, within 5 days of the expiration of
the DPA, the USAO will seek dismissal with prejudice of the Information filed
pursuant to paragraph 4 above. 22.  Expressed Limitation of the Agreement: The
agreement between the parties expressed in this DPA in no way limits or waives
WellCare's contractual obligations to any federal or state health care agency or
program, except as expressly provided herein.

 


[g125981mm03i012.gif]

  23. Entire Agreement: This DPA constitutes the full and complete agreement
between WeIlCare and the Offices and supersedes any previous agreement between
them. No additional promises, agreements, or conditions have been entered into
other than those set forth in this DPA, and none will be entered into unless in
writing and signed by the Offices, WeIlCare counsel, and a duly authorized
representative of WeIlCare. It is understood that the Offices may permit
exceptions to or excuse particular requirements set forth in this DPA at the
written request of WeIlCare or the Monitor, but any such permission shall be in
writing. AGREED & ACCEPTED BY: WELLCARE HEALTH PLANS, INC.

GREGORY W. KEHOE, ESQ. Greenberg Traurig, P.A. Attorney for WellCare Health
Plans, Inc.

THOMAS F. O’NEIL III Secretary WellCare Health Plans, Inc. 

UNITED STATES OF AMERICA A. BRIAN ALBRITTON United States Attorney Middle
District of Florida /s/ JAY G. TREZEVANT JAY G. TREZEVANT Assistant United
States Attorney Middle District of Florida /s/ ANTHONY E. PORCELLI ANTHONY E.
PORCELLI Assistant United States Attorney Middle District of Florida STATE OF
FLORIDA /s/ SCOTT FARR SCOTT FARR Regional Chief Office of Attorney General

 


[g125981mm03i013.gif]

  23. Entire Agreement: This DPA constitutes the full and complete agreement
between WeIlCare and the Offices and supersedes any previous agreement between
them. No additional promises, agreements, or conditions have been entered into
other than those set forth in this DPA, and none will be entered into unless in
writing and signed by the Offices, WeIlCare counsel, and a duly authorized
representative of WeIlCare. It is understood that the Offices may permit
exceptions to or excuse particular requirements set forth in this DPA at the
written request of WeIlCare or the Monitor, but any such permission shall be in
writing. AGREED & ACCEPTED BY: WELLCARE HEALTH PLANS, INC.

/s/ Gregory W. Kehoe, Esq

GREGORY W. KEHOE, ESQ. Greenberg Traurig, P.A. Attorney for WellCare Health
Plans, Inc.

/s/ Thomas F. O’Neil III

THOMAS F. O’NEIL III Secretary WellCare Health Plans, Inc. 

UNITED STATES OF AMERICA A. BRIAN ALBRITTON United States Attorney Middle
District of Florida JAY G. TREZEVANT Assistant United States Attorney Middle
District of Florida ANTHONY E. PORCELLI Assistant United States Attorney Middle
District of Florida STATE OF FLORIDA SCOTT FARR Regional Chief Office of
Attorney General

 


[g125981mm03i014.gif]

  DIRECTOR'S CERTIFICATE I have read this agreement and carefully reviewed every
part of it with counsel for WeIlCare. I understand the terms of this Deferred
Prosecution Agreement and voluntarily agree, on behalf of WeIlCare, to each of
the terms. Before signing this Deferred Prosecution Agreement, I consulted with
the attorneys for WeIlCare. Counsel fully advised me of WellCare's rights, of
possible defenses, of the Sentencing Guidelines' provisions, and of the
consequences of entering into this Deferred Prosecution Agreement. No promises
or inducements have been made other than those contained in this Deferred
Prosecution Agreement. Furthermore, no one has threatened or forced me, or to my
knowledge any person authorizing this Deferred Prosecution Agreement on behalf
of WellCare, in any way to enter into this Deferred Prosecution Agreement. I am
also satisfied with counsel's representation in this matter. I certify that I am
a director of WeIlCare, and that I have been duly authorized by the Board of
Directors of WeIlCare to execute this certificate on behalf of WellCare.

/s/ Charles G. Berg

CHARLES G. BERG Executive Chairman of the Board of Directors WeIlCare Health
Plans, Inc.

 


[g125981mm03i015.gif]

CERTIFICATE OF COUNSEL I am counsel for WellCare. In connection with such
representation, I have examined relevant WellCare documents, and have discussed
this Deferred Prosecution Agreement with the authorized representative of
WellCare. Based on my review of the foregoing materials and discussions, I am of
the opinion that: 1.  The undersigned counsel is duly authorized to enter into
this Deferred Prosecution Agreement on behalf of WellCare; and 2.  This Deferred
Prosecution Agreement has been duly and validly authorized, executed and
delivered on behalf of WellCare, and is a valid and binding obligation of
WellCare. Further, I have carefully reviewed every part of this Deferred
Prosecution Agreement with the Directors of WellCare. I have fully advised these
Directors of WellCare's rights, of possible defenses, of the Sentencing
Guidelines' provisions, and of the consequences of entering into this Agreement.
To my knowledge, WellCare's decision to enter Into this Agreement is an informed
and voluntary one.



/s/ Gregory W. Kehoe

GREGORY W. KEHOE, ESQ. Greenberg Traurig, P.A. Attorney for WellCare Health
Plans, Inc.

 


[g125981mm03i016.gif]

SECRETARY'S CERTIFICATION I, THOMAS F. O'NEIL Ill, the duly elected Secretary of
WeIlCare, a corporation duly organized under the laws of the State of Florida,
hereby certify that the following is a true and exact copy of a resolution
approved by the Board of Directors of WeIlCare following a meeting of the Board;
WHEREAS, WeIlCare has been engaged in discussions with the USAO-MDFL in
connection with an investigation being conducted by the USAO-MDFL; WHEREAS, the
Board of Directors of WeIlCare consents to resolution of these discussions on
behalf of WeIlCare by entering into this Deferred Prosecution Agreement that the
Board of Directors has reviewed with outside counsel representing WeIlCare; NOW
THEREFORE, BE IT RESOLVED that outside counsel representing WeIlCare from
Greenberg Traurig, P.A. be, and they hereby are authorized to execute the
Deferred Prosecution Agreement on behalf of WeIlCare substantially in the same
form as reviewed by the Board of Directors during a meeting of the Board, and
that a Director of WeIlCare is authorized to execute the Director's Certificate
for the Deferred Prosecution Agreement. IN WITNESS WHEREOF, I have her unto
signed my name as Secretary and affixed the Seal of said Corporation this 4th
day of May, 2009.

/s/ Thomas F. O’Neil III

THOMAS F. O’NEIL III Secretary WellCare Health Plans, Inc.

 


[g125981mm03i017.gif]

CERTIFIED COPY OF RESOLUTION Upon motion duly made, seconded, and carried by the
affirmative vote of all the Directors present, with one abstaining, the
following resolutions were adopted: WHEREAS, WellCare has been engaged in
discussions with the United States Attorney's Office for the Middle District of
Florida ("USAO-MDFL") in connection with an investigation being conducted by the
USAO-MDFL; WHEREAS, the Board of WellCare consents to resolution of these
discussions by entering into a deferred prosecution agreement that the WellCare
Board of Directors has reviewed with outside counsel representing WellCare; NOW
THEREFORE, BE IT RESOLVED that outside counsel representing WellCare from
Greenberg Traurig, P.A., be, and they hereby are, authorized to execute the
Deferred Prosecution Agreement on behalf of WellCare substantially in the same
form as reviewed by the WellCare Board of Directors during a meeting of the
Board, and that a Director of WellCare is authorized to execute the Director's
Certificate for the Deferred Prosecution Agreement.

 


Statement of Facts

[g125981mm05i001.gif]

UNITED STATES DISTRICT COURT MIDDLE DISTRICT OF FLORIDA TAMPA DIVISION UNITED
STATES OF AMERICA v. CASE NO. 8:09-cr WELLCARE HEALTH PLANS, INC. STATEMENT OF
FACTS 1. Beginning in or about mid-2002, and continuing through at least October
2007, within the Middle District of Florida, and elsewhere, WELLCARE HEALTH
PLANS, INC. (formerly doing business as Wellcare Holdings, LLC, and also known
as WCG Health Management, Inc., referred to herein as "WELLCARE"), acting
through its former officers and employees, knowingly and willfully conspired,
confederated and agreed with others to execute and attempt to execute a scheme
and artifice to defraud two health care benefit programs: the Florida Medicaid
program and the Florida Healthy Kids Corporation ("FHKC") program. Additionally,
WELLCARE knowingly and willfully conspired, confederated and agreed with others
to defraud the Florida Medicaid program of approximately $33,649,553 and the
FHKC program of approximately $6,395,500 by means of materially false pretenses,
representations, and promises in connection with the delivery of and payment for
health care benefits, items, and services.

 


[g125981mm05i002.gif]

The Florida Medicaid Program  2. The Medicaid program, as established by Title
XIX of the Social Security Act and Title 42 of the Code of Federal Regulations,
authorized Federal grants to States for medical assistance to low-income persons
who are blind, disabled, or members of families with dependent children or
qualified pregnant women or children (herein referred to as "Medicaid
beneficiaries" or "Medicaid recipients"). The Centers for Medicare and Medicaid
Services ("CMS"), previously known as the Health Care Finance Administration
("HCFA"), was an agency of the United States Department of Health and Human
Services ("HHS"), and was the federal governmental body responsible for the
administration of the Medicaid program. CMS, in turn, authorized each state to
establish a state agency to oversee the Medicaid program.  3. The Florida
Medicaid program was authorized by Chapter 409, Florida Statutes, and Chapter
59G, Florida Administrative Code. Florida further established the Agency for
Health Care Administration ("AHCA") as the single state agency authorized to
administer the Florida Medicaid program.  4. States electing to participate in
the Medicaid program had to comply with the requirements imposed by the Social
Security Act and regulations of the Secretary of HHS. 5. The federal government
reimbursed states for a portion of the states' Medicaid expenditures based on a
formula tied to the per capita income in each state. The federal share of
Medicaid expenditures (otherwise referred to as "federal financial
participation" or "FFP") varied from a minimum of 50% to as much as 83% of a
state's total Medicaid expenditures. The federal government's "financial
participation" in the

 


[g125981mm05i003.gif]

Florida Medicaid program equaled approximately 59% of Florida's total Medicaid
expenditures.  6. The Florida Medicaid program reimbursed health care
practitioners, healthcare facilities, or health care plans that met the
conditions of participation and eligibility requirements and that were enrolled
in Medicaid for rendering Medicaid-covered services to Medicaid beneficiaries. 
7. "Capitation reimbursement" was one of several ways that the Florida Medicaid
program reimbursed health care providers, including health maintenance
organizations ("HMOs") such as WELLCARE. "Capitation reimbursement" was a form
of payment where HMOs and other providers were paid a fixed amount each month
for each beneficiary or member (per capita) enrolled to receive services from
that HMO or provider.  8. Florida sought to provide certain behavioral health
care services to the Florida Medicaid program beneficiaries, and in 2002 enacted
Florida Statute 409.912(4)(b), which provided, in pertinent part:  To ensure
unimpaired access to behavioral health care services by Medicaid recipients, all
contracts issued pursuant to this paragraph shall require 80 percent of the
capitation paid to the managed care plan, including health maintenance
organizations, to be expended for the provision of behavioral health care
services. In the event the managed care plan expends less than 80 percent of the
capitation paid pursuant to this paragraph for the provision of behavioral
health care services, the difference shall be returned to the agency.  Beginning
in or about mid-2002, AHCA began covering certain behavioral health care
services, and it provided these services through contracts with HMOs, such as

 


[g125981mm05i004.gif]

WELLCARE, which included provisions for the new services to be delivered to the
Florida Medicaid program beneficiaries and reimbursed through a capitated
payment arrangement.  The Florida Healthy Kids Corporation Program  9. The FHKC
program contracted with licensed managed care organizations and health insurance
entities to extend affordable, accessible, quality health care to the qualifying
population of uninsured children in families with incomes too high to qualify
for the Florida Medicaid program, but too low to afford private health
insurance.  10. Title XXI of the Social Security Act and Title 42 of the Code of
Federal Regulations authorized the creation of the FHKC program, and Florida
created FHKC as a not-for-profit corporation pursuant to Section 624.91, Florida
Statutes. FHKC was funded through a combination of state and federal funds under
the State Children's Health Insurance Program as described in Title XXI of the
Social Security Act.  WELLCARE's "80/20" Contracts with AHCA  11. WELLCARE, a
Delaware entity, acted through its subsidiaries to provide managed health care
services primarily for government-sponsored health care programs such as
Medicaid and Medicare. Among other business activities, WELLCARE provided
Medicaid services in a number of states, including Florida. The Medicaid program
for each state paid WELLCARE for the managed care services provided to Medicaid
beneficiaries residing in that state.  12. WELLCARE was one of the largest
providers of managed care services in Florida, and it enrolled Medicaid patients
into one of its two plans: Wellcare of Florida,

 


[g125981mm05i005.gif]

Inc. (formerly known as Well Care HMO, Inc., and doing business as StayWell
Health Plan of Florida, referred to herein as "STAYWELL") and Healthease of
Florida, Inc. ("HEALTHEASE"). Both STAYWELL and HEALTHEASE were wholly-owned
subsidiaries of WELLCARE and legal entities created under Florida law. As noted
above, AHCA was the agency charged with administering the Florida Medicaid
program.  13. To govern aspects of the provision of additional Florida Medicaid
program services, that is, certain behavioral health care services, to Florida
Medicaid beneficiaries, Florida Statute 409.912(4)(b) was enacted, effective
June 7, 2002, which read, in pertinent part:  To ensure unimpaired access to
behavioral health care services by Medicaid recipients, all contracts issued
pursuant to this paragraph shall require 80 percent of the capitation paid to
the managed care plan, including health maintenance organizations, to be
expended for the provision of behavioral health care services. In the event the
managed care plan expends less than 80 percent of the capitation paid pursuant
to this paragraph for the provision of behavioral health care services, the
difference shall be returned to the agency.  14. Thus, beginning in or about
mid-2002, AHCA began covering the behavioral health care services, via contracts
which included provisions for the new services to be delivered to Florida
Medicaid beneficiaries through a capitated arrangement. WELLCARE, through its
STAYWELL and HEALTHEASE plans, contracted with AHCA to provide a variety of
services to Florida Medicaid beneficiaries, including community behavioral
health services (also sometimes referred to as "mental health services"). The
contracts between AHCA and STAYWELL and HEALTH EASE

 


[g125981mm05i006.gif]

provided that STAYWELL and HEALTH EASE were paid on a flat or "capitated" rate
for each beneficiary or member enrolled in one of the two health plans. The
capitated rate varied depending on age, sex, geographic location, and other
factors. Per the relevant AHCA contracts' provisions relating to community
behavioral health services and in  accordance with Florida law, STAYWELL and
HEALTHEASE were allowed to retain 20% of the related premiums received from AHCA
to cover their administrative expenses and overhead. As to the remaining 80% of
the premiums received from AHCA, both the contracts and Florida law required
that any funds not expended by STAYWELL or HEALTHEASE or paid directly or
indirectly to community behavioral health services providers solely for the
provision of those services had to be returned to the state (these AHCA
contracts which included such 80/20 provisions are referred to herein as "80/20
contracts").  15. The AHCA 80/20 contracts included language identical, or
substantially similar, to the following:  Community Behavioral Health Services
Annual 80/20 Expenditure Report.  1. By April 1 of each year, Health Plans shall
provide a breakdown of expenditures related to the provision of community
behavioral health services, using the spreadsheet template provided by the
Agency (see Section XII, Reporting Requirements). In accordance with Section
409.912, F.S., eighty percent (80%) of the Capitation Rate paid to the Health
Plan by the Agency shall be expended for the provision of community behavioral
health services. In the event the Health Plan expends less than eighty percent
(80%) of the Capitation Rate, the Health Plan shall return the difference to the
Agency no later than May 1 of each year.

 


[g125981mm05i007.gif]

a. For reporting purposes in accordance with this Section, 'community behavioral
health services' are defined as those services that the Health Plan is required
to provide as listed in the Community Mental Health Services Coverage and
Limitations Handbook and the Mental Health Targeted Case Management Coverage and
Limitations handbook.  b. For reporting purposes in accordance with the Section
'expended' means the total amount, in dollars, paid directly or indirectly to
community behavioral health services providers solely for the provision of
community behavioral health services, not including  administrative expenses or
overhead of the plan. If the report indicates that a portion of the capitation
payment is to be returned to the Agency, the Health Plan shall submit a check
for that amount with the Behavioral Health Services Annual 80/20 Expenditure
Report that the Health Plan provides to the Agency."  16. To facilitate the
required reporting of expenditures relating to the provision of the community
behavioral health care services, AHCA provided each participating health plan in
Florida, including STAYWELL and HEALTHEASE, with a worksheet titled "Financial
Worksheet For Behavioral Healthcare," or other similar title (such worksheet is
referred to herein as "AHCA Behavioral Healthcare Worksheet"), that was
organized in a manner to calculate and present to AHCA the amount of refund, if
any, due AHCA under the relevant 80/20 contracts.  17. The AHCA Behavioral
Healthcare Worksheet required, in part, each participating health plan,
including STAYWELL and HEALTHEASE, to provide AHCA

 


[g125981mm05i008.gif]

with the plan's true and correct expenditure information relating to the plan's
provision of behavioral health care services. "Behavioral health care services"
was defined as those services that the plan was required to provide per the
Community Mental Health Services Coverage and Limitations Handbook and the
Mental Health Targeted Case Management Coverage and Limitations handbook. 
WELLCARE's FHKC Program Contracts  18. Florida Statute 624.91(10) authorized the
FHKC to:  [c]ontract with authorized insurers or any provider of health care
services, meeting standards established by the [FHKC], for the provision of
comprehensive insurance coverage to participants. Such standards shall include
criteria under which the [FHKC] may contract with more than one provider of
health care services in program sites. Health plans shall be selected through a
competitive bid process. The [FHKC] shall purchase goods and services in the
most cost-effective manner consistent with the delivery of quality medical care.
The maximum administrative cost for a [FHKC] contract shall be 15 percent. For
health care contracts, the minimum medical loss ratio for a [FHKC] contract
shall be 85 percent.  19. Since in or about October 2003, WELLCARE, through its
STAYWELL and HEALTHEASE plans, contracted with the FHKC to provide insurance
coverage to FHKC participants.  20.  In accordance with Florida Statute
624.91(10), the relevant contracts between the FHKC and the WELLCARE entities
STAYWELL and HEALTHEASE included a provision that established a medical loss
ratio ("MLR") of 85% which required STAYWELL and HEALTHEASE to return to the
FHKC one-half of the difference between the 85% MLR and the actual loss ratio
experienced by STAYWELL and HEALTHEASE in providing the covered services. For
example, the contract between

 


[g125981mm05i009.gif]

the FHKC and the WELLCARE entities STAYWELL and HEALTH EASE for the period
beginning in October, 2005, read, in pertinent part:  In the event that the
medical loss ratio for this Agreement is better than eighty-five percent (85%)
in the aggregate for both [STAYWELL] and HEALTHEASE calculated in the same
manner as the premium development and allocation methodology utilized in the
[WELLCARE's] original rate proposal in its response to the RFP, [WELLCARE] shall
share equally with [FHKC] the dollar differnce between the actual loss ratio for
said period and the predicted eighty-five percent (85%).  [WELLCARE] shall
provide annually [FHKC] with a written copy of its findings each year during the
term of this Agreement by February 1st. If any payments are due under this
provision, [WELLCARE] shall forward such payment with its written notification.
[WELLCARE] may be subject to audit or verification [FHKC] or its designated
agents.  The Conspiracy  21. WELLCARE, through its former officers and
employees, conspired to defraud the Florida Medicaid program and the FHKC
program. It was part of the conspiracy that:  (a) to fraudulently reduce
WELLCARE's contractual payback obligations to AHCA under the 80/20 contracts and
to the FHKC program, under its relevant contracts, and thereby correspondingly
benefit WELLCARE through an increase in profits, WELLCARE, acting through its
former officers and employees, would and did falsely and fraudulently inflate
medical expenditure information reported to AHCA and to the FHKC program
concerning WELLCARE's STAYWELL and HEALTH EASE plans through various acts and
strategies including, but not limited to:

 


[g125981mm05i010.gif]

i. falsely and fraudulently including expenses in the relevant AHCA Behavioral
Healthcare Worksheets for WELLCARE plans STAYWELL and HEALTHEASE that were not
expenses incurred by the plans in providing the required community behavioral
health services as defined and listed in the Community Mental Health Services
Coverage and Limitations Handbook and the Mental Health Targeted Case Management
Coverage and Limitations handbook;  ii. falsely and fraudulently including
expenses in calculating the actual loss ratio reported by STAYWELL and
HEALTHEASE to the FHKC program;  iii. using a wholly-owned entity named Harmony
Behavioral Health, Inc. (formerly known as Wellcare Behavioral Health, Inc.), to
conceal and falsely and fraudulently inflate the STAYWELL and HEALTH EASE plans'
true and actual expenses incurred in providing the required certain medical
services to Florida Medicaid and FHKC program recipients; and  iv. submitting
false and fraudulent AHCA Behavioral Healthcare Worksheets to AHCA.  (b) to
conceal WELLCARE's false and fraudulent reporting of expenditure information to
AHCA, WELLCARE, through its former officers and employees, acting within the
scope of their duties and authorities, would and did falsely and fraudulently
provide certified Medicaid behavioral health encounter data to AHCA. Generally,
"behavioral health encounter data" referred to the actual cost or expense of
providing a particular behavioral health service; or in other words, "behavioral
health encounter data" is the relevant data that details what specific services
were performed and how much each service cost.

 


[g125981mm05i011.gif]

(c) WELLCARE's former officers and employees, acting within the scope of their
duties and authorities, would and did engage in meetings and other conduct in a
concerted and organized effort to conceal and cover-up the false and fraudulent
nature of WELLCARE's various expenditure information and encounter data
submissions to AHCA.  A. BRIAN ALBRITTON United States Attorney  By:  
[SIGNATURE] Jay G. Trezevant  Assistant United States Attorney  [SIGNATURE]
Anthony E. Porcelli  Assistant United States Attorney  [SIGNATURE] Robert T.
Monk  Deputy Chief, Economic Crimes Section Assistant United States Attorney

 


 

[g125981mm07i001.gif]

Information AO 455 (Rev. 5/85) Waiver of Indictment UNITED STATES DISTRICT COURT
FOR THE
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION UNITED STATES OF AMERICA WAIVER OF INDICTMENT v. Criminal
No. 8:09-cr- WELLCARE HEALTH PLANS, INC. I, Thomas F. O’Neil III, duly elected
Secretary and authorized representative of WeIlCare Health Plans Inc.
(“WELLCARE”), on behalf of the above named defendant, who is accused of
participating in a health care fraud conspiracy, in violation of 18 U.S.C. §
1349, being advised of the nature of the charge, the proposed Information, and
of WELLCARE’s rights, hereby waive prosecution of WELLCARE by Indictment and
consent that the proceeding may be by Information rather than by Indictment.
Pursuant to Fed. R. Crim. P. 7(b), I will confirm this waiver in open court at
arraignment or other hearing. /s/ Thomas F. O’Neil WELLCARE HEALTH-PLANS, INC.
(by and through its duly authorized representative) Defendant [SIGNATURE] For
GREGORY W. KEHOE, ESQ. Greenberg Traurig, P.A. Counsel for WeIlCare Health
Plans, Inc. Before Judicial Officer

 


[g125981mm07i002.gif]

[FILED STAMP] UNITED STATES DISTRICT COURT MIDDLE DISTRICT OF FLORIDA TAMPA
DIVISION CASE NO. 8:09-cr-00203-T.27EAS 18 U.S.C. § 1349 18 U.S.C. § 1347 18
U.S.C. § 982(a)(7)  UNITED STATES OF AMERICA v. WELLCARE HEALTH PLANS, INC. 
INFORMATION The United States Attorney charges: COUNT ONE

(Conspiracy - 18 U.S.C. § 1349) A. The Conspiracy 1. Beginning in or about
mid-2002, and continuing through at least October 2007, within the Middle
District of Florida, and elsewhere, WELLCARE HEALTH PLANS, INC. (formerly doing
business as Wellcare Holdings, LLC, and also known as WCG Health Management,
Inc., referred to herein as "WELLCARE"), defendant herein, acting through its
former officers and employees, knowingly and willfully did combine, conspire,
confederate and agree with others to execute and attempt to execute a scheme and
artifice to defraud a health care benefit program, that is, the Florida Medicaid
program and the Florida Healthy Kids Corporation ("FHKC") program, and to
obtain, by means of materialiy false pretenses, representations, and promises,
money and property owned by, and under the control of, a health care benefit
program, that is, the Florida Medicaid program (for an amount of approximately
$33,649,553) and the

 


[g125981mm07i003.gif]

 FHKC program (for an amount of approximately $6,395,500), in connection with
the delivery of and payment for health care benefits, items, and services, in
violation of Title 18, United States Code, Section 1347. B. Relevant Background
The Florida Medicaid Program 2. The Medicaid program, as established by Title
XIX of the Social Security Act and Title 42 of the Code of Federal Regulations,
authorized Federal grants to States for medical assistance to low-income persons
who are blind, disabled, or members of families with dependent children or
qualified pregnant women or children (herein referred to as “Medicaid
beneficiaries” or “Medicaid recipients”). The Centers for Medicare and Medicaid
Services (“CMS”), previously known as the Health Care Finance Administration
(“HCFA”), was an agency of the United States Department of Health and Human
Services (“HHS”), and was the federal governmental body responsible for the
administration of the Medicaid program. CMS, in turn, authorized each state to
establish a state agency to oversee the Medicaid program. 3. The Florida
Medicaid program was authorized by Chapter 409, Florida Statutes, and Chapter
59G, Florida Administrative Code. Florida further established the Agency for
Health Care Administration (“AHCA”) as the single state agency authorized to
administer the Florida Medicaid program. 4. It was necessary for the states
electing to participate in the Medicaid program to comply with the requirements
imposed by the Social Security Act and regulations of the Secretary of HHS.

 


[g125981mm07i004.gif]

 5. The federal government reimbursed the states for a portion of the states’
Medicaid expenditures based on a formula tied to the per capita income in each
state. The federal share of Medicaid expenditures (otherwise referred to as
“federal financial participation” or “FFP”) varied from a minimum of 50% to as
much as 83% of a state’s total Medicaid expenditures. In Florida, the FFP
equaled approximately 59% of the state’s total Medicaid expenditures. 6. Certain
health care practitioners, healthcare facilities, or health care plans that met
the conditions of participation and eligibility requirements and that were
enrolled in Medicaid could provide, and be reimbursed for rendering,
Medicaid-covered services to Medicaid beneficiaries. 7. There were several ways
in which reimbursement was made to health care providers, of which capitation
reimbursement was one. Capitation reimbursement applied to health maintenance
organizations (“HMOs”) and certain other providers. Said HMOs and providers were
paid a fixed amount each month for each beneficiary or member (per capita)
enrolled to receive services from that HMO or provider. The Florida Healthy Kids
Corporation Program 8. The FHKC was a program authorized by Title XXI of the
Social Security Act and Title 42 of the Code of Federal Regulations, and was
created as a not-for-profit corporation pursuant to Section 624.91, Florida
Statutes. 9. The FHKC contracted with licensed managed care organizations and
health insurance entities to extend affordable, accessible, quality health care
to the qualifying population of uninsured children in families with incomes too
high to qualify

 


[g125981mm07i005.gif]

 for the Florida Medicaid program, but too low to afford private health
insurance coverage. 10. The FHKC was funded through a combination of state and
federal funds under the State Children’s Health Insurance Program as described
in Title XXI of the Social Security Act. WELLCARE’s “80/20” Contracts with AHCA
11. Generally, through its subsidiaries, WELLCARE, a legal entity created under
Delaware law, operated as a provider of managed health care services, targeted
to government-sponsored health care programs, focusing on Medicaid and Medicare.
12. Among other business activities, WELLCARE provided Medicaid services in a
number of states, including Florida. WELLCARE was paid independently by each
state’s Medicaid program to provide managed care services to Medicaid
beneficiaries residing in that state. 13. WELLCARE was one of the largest
providers of managed care services in Florida, where it enrolled Medicaid
patients into one of its two plans, Wellcare of Florida, Inc. (formerly known as
Well Care HMO, Inc., and doing business as StayWell Health Plan of Florida,
referred to herein as “STAYWELL”) and Healthease of Florida, Inc.
(“HEALTHEASE”). Both STAYWELL and HEALTHEASE were wholly-owned subsidiaries of
WELLCARE and legal entities created under Florida law. 14. To govern aspects of
the provision of additional Florida Medicaid program services, that is, certain
behavioral health care services, to Florida Medicaid beneficiaries, Florida
Statute 409.912(4)(b) was enacted, effective June 7, 2002, which read, in
pertinent part:

 


[g125981mm07i006.gif]

 To ensure unimpaired access to behavioral health care services by Medicaid
recipients, all contracts issued pursuant to this paragraph shall require 80
percent of the capitation paid to the managed care plan, including health
maintenance organizations, to be expended for the provision of behavioral health
care services. In the event the managed care plan expends less than 80 percent
of the capitation paid pursuant to this paragraph for the provision of
behavioral health care services, the difference shall be returned to the agency.
15. Thus, beginning in or about mid-2002, AHCA began covering the additional
program services, that is, said certain behavioral health care services, via
contracts which included provisions for the new services to be delivered to
Florida Medicaid beneficiaries through a capitated arrangement. 16. Thereafter,
since in or about mid-2002, through its STAYWELL and HEALTHEASE plans, WELLCARE
contracted with AHCA to provide a variety of services to Florida Medicaid
beneficiaries, including community behavioral health services (also sometimes
referred to as “mental health services”). 17. Per the relevant contracts between
AHCA and STAYWELL and HEALTHEASE, the WELLCARE entities STAYWELL and HEALTHEASE
were paid on a flat or “capitated” rate for each beneficiary or member enrolled
in one of the two health plans. The capitated rate varied depending on age, sex,
geographic location, and other factors. 18. Also per the relevant AHCA
contracts, as said contracts related to providing said community behavioral
health services in accordance with Florida law, STAYWELL and HEALTHEASE were
allowed to retain 20% of the related premiums received from AHCA to cover the
entities’ administrative expenses and overhead. As to

 


[g125981mm07i007.gif]

 the remaining 80%, said AHCA contracts and Florida law required that any funds
not expended or paid directly or indirectly to community behavioral health
services providers solely for the provision of the services had to be returned
to the state (AHCA contracts including such 80/20 provisions are referred to
herein as “80/20 contracts”). 19. The AHCA 80/20 contracts therefore included
language identical, or substantially similar, to the following: Community
Behavioral Health Services Annual 80/20 Expenditure Report. 1. By April 1 of
each year, Health Plans shall provide a breakdown of expenditures related to the
provision of community behavioral health services, using the spreadsheet
template provided by the Agency (see Section XII, Reporting Requirements). In
accordance with Section 409.912, F.S., eighty percent (80%) of the Capitation
Rate paid to the Health Plan by the Agency shall be expended for the provision
of community behavioral health services. In the event the Health Plan expends
less than eighty percent (80%) of the Capitation Rate, the Health Plan shall
return the difference to the Agency no later than May 1 of each year. a. For
reporting purposes in accordance with this Section, ‘community behavioral health
services’ are defined as those services that the Health Plan is required to
provide as listed in the Community Mental Health Services Coverage and
Limitations Handbook and the Mental Health Targeted Case Management Coverage and
Limitations handbook. b. For reporting purposes in accordance with the
Section ‘expended’ means the total amount, in dollars, paid directly or
indirectly to community behavioral health services providers solely for the
provision of community behavioral health services, not including

 


[g125981mm07i008.gif]

 administrative expenses or overhead of the plan. If the report indicates that a
portion of the capitation payment is to be returned to the Agency, the Health
Plan shall submit a check for that amount with the Behavioral Health Services
Annual 80/20 Expenditure Report that the Health Plan provides to the Agency.”
20. To facilitate the required reporting of expenditures relating to the
provision of said community behavioral health care services, AHCA provided each
participating health plan in Florida, including STAYWELL and HEALTHEASE, with a
worksheet titled Financial Worksheet For Behavioral Healthcare, or other similar
title (such worksheet is referred to herein as “AHCA Behavioral Healthcare
Worksheet”), that was organized in a manner to calculate and present to AHCA the
amount of refund, if any, due AHCA under the relevant 80/20 contracts. 21. Said
AHCA Behavioral Healthcare Worksheet required, in part, each participating
health plan, including STAYWELL and HEALTH EASE, to provide AHCA with the plan’s
true and correct expenditure information relating to the plan’s provision of
behavioral health care services, defined as those services that the plan was
required to provide per the Community Mental Health Services Coverage and
Limitations Handbook and the Mental Health Targeted Case Management Coverage and
Limitations handbook.

 


[g125981mm07i009.gif]

 WELLCARE’s FHKC Program Contracts 22. To govern certain aspects of the FHKC,
Florida Statute 624.91(10) was enacted which, in pertinent part, authorized the
FHKC to: [c]ontract with authorized insurers or any provider of health care
services, meeting standards established by the [FHKC], for the provision of
comprehensive insurance coverage to participants. Such standards shall include
criteria under which the [FHKC] may contract with more than one provider of
health care services in program sites. Health plans shall be selected through a
competitive bid process. The [FHKC] shall purchase goods and services in the
most cost-effective manner consistent with the delivery of quality medical care.
The maximum administrative cost for a [FHKC] contract shall be 15 percent. For
health care contracts, the minimum medical loss ratio for a [FHKC] contract
shall be 85 percent. 23. Since in or about October, 2003, through its STAYWELL
and HEALTHEASE plans, WELLCARE contracted with the FHKC to provide insurance
coverage to FHKC participants. 24. In accordance with Florida Statute
624.91(10), the relevant contracts between the FHKC and the WELLCARE entities
STAYWELL and HEALTHEASE included a provision that established a medical loss
ratio (“MLR”) of 85% which required STAYWELL and HEALTHEASE to return to the
FHKC one-half of the difference between the 85% MLR and the actual loss ratio
experienced by STAYWELL and HEALTH EASE in providing the covered services. For
example, the contract between the FHKC and the WELLCARE entities STAYWELL and
HEALTHEASE for the period beginning in October, 2005, read, in pertinent part:
In the event that the medical loss ratio for this Agreement is better than
eighty-five percent (85%) in the aggregate for both [STAYWELL] and HEALTHEASE
calculated in the same manner as the premium development and allocation

 


[g125981mm07i010.gif]

 methodology utilized in the [WELLCARE’s] original rate proposal in its response
to the RFP, [WELLCARE] shall share equally with [FHKC] the dollar differnce
between the actual loss ratio for said period and the predicted eighty-five
percent (85%). [WELLCARE] shall provide annually [FHKC] with a written copy of
its findings each year during the term of this Agreement by February 1st. If any
payments are due under this provision, [WELLCARE] shall forward such payment
with its written notification. [WELLCARE] may be subject to audit or
verification [FHKC] or its designated agents. C. The Manner and Means of the
Conspiracy 25. The manner and means by which the conspirators sought to
accomplish the objects of the conspiracy included, among others, the following:
(a) It was part of the conspiracy that, to fraudulently reduce WELLCARE’s
contractual payback obligations to AHCA under the 80/20 contracts and to the
FHKC, under its relevant contracts, and thereby correspondingly benefit WELLCARE
through an increase in profits, WELLCARE, acting through its former officers and
employees, would and did falsely and fraudulently inflate medical expenditure
information reported to AHCA and to the FHKC by WELLCARE concerning its STAYWELL
and HEALTHEASE plans through various acts and strategies including, but not
limited to: i. falsely and fraudulently including expenses in the relevant AHCA
Behavioral Healthcare Worksheets for WELLCARE plans STAYWELL and HEALTHEASE that
were not expenses incurred by the plans in providing the required community
behavioral health services as defined and listed in the Community Mental Health
Services Coverage and Limitations Handbook and the Mental Health Targeted Case
Management Coverage and Limitations handbook;

 


[g125981mm07i011.gif]

 ii. falsely and fraudulently including expenses in calculating the actual loss
ratio reported by WELLCARE plans STAYWELL and HEALTHEASE to the FHKC; iii. using
a wholly-owned entity named Harmony Behavioral Health, Inc. (formerly known as
Wellcare Behavioral Health, Inc.), to conceal and falsely and fraudulently
inflate the STAYWELL and HEALTHEASE plans’ true and actual expenses incurred in
providing the required certain medical services to Florida Medicaid and FHKC
program recipients; and iv. submitting false and fraudulent AHCA Behavioral
Healthcare Worksheets to AHCA. (b) It was further a part of the conspiracy that,
to conceal WELLCARE’s false and fraudulent reporting of expenditure information
to AHCA, WELLCARE, through its former officers and employees, acting within the
scope of their duties and authorities, would and did falsely and fraudulently
provide certified Medicaid behavioral health encounter data to AHCA. (c) It was
further a part of the conspiracy that WELLCARE’s former officers and employees,
acting within the scope of their duties and authorities, would and did engage in
meetings and other conduct in a concerted and organized effort to conceal and
cover-up the false and fraudulent nature of WELLCARE’s various expenditure
information and encounter data submissions to AHCA. All in violation of Title
18, United States Code, Section 1349.

 


[g125981mm07i012.gif]

 FORFEITURES 1. The allegations contained in Count One of this Information are
hereby realleged and incorporated by reference for the purpose of alleging
forfeitures pursuant to the provision of Title 18, United States Code,
Section 982(a)(7). 2. From WELLCARE’s engagement in the conspiracy charged in
Count One to violate Title 18, United States Code, Section 1347, relating to a
health care benefit program, all in violation of Title 18, United States Code,
Section 1349, defendant, WELLCARE, shall forfeit to the United States of
America, pursuant to Title 18, United States Code, Section 982(a)(7), any and
all right, title, and interest he may have in any property, real or personal,
that constitutes or is derived, directly or indirectly, from gross proceeds
traceable to the commission of the offense, including but not limited to, a sum
of money equal to the amount of proceeds obtained as a result of such offense.
3. If any of the property described above, as a result of any act or omission of
the defendant: a. cannot be located upon the exercise of due diligence; b. has
been transferred or sold to, or deposited with, a third party; c. has been
placed beyond the jurisdiction of the court; d. has been substantially
diminished in value; or e. has been commingled with other property which cannot
be divided without difficulty,

 


[g125981mm07i013.gif]

 the United States of America shall be entitled to forfeiture of substitute
property under the provisions of Title 21, United States Code, Section 853(p),
as incorporated by Title 18, United States Code, Section 982(b)(1). A. BRIAN
ALBRITTON United States Attorney By: [SIGNATURE] Jay G. Trezevant Assistant
United States Attorney [SIGNATURE] Anthony E. Porcelli Assistant United States
Attorney [SIGNATURE] Robert T. Monk Deputy Chief, Economic Crimes
Section Assistant United States Attorney

 


[g125981mm07i014.gif]

 BY: [ ] COMPLAINT ® INFORMATION [ ] INDICTMENT OFFENSE CHARGED health care
fraud conspiracy [ ] Petty [ ] Minor [ ] Misdemeanor [ ] Felony Place of Offense
U.S.C. Citation Hillsborough 18 U.S.C. 1349 PROCEEDING Name of Complainant
Agency, or Person (& Title, if any) o person is awaiting trial in another
Federal or State Court, give name of court: o this person/proceeding is
transferred from another district per FRCrP 20, [ ] 21 or [ ] 40. Show District:
o this is a reprosecution of charges previously dismissed which were dismissed
on motion of: U.S. Att’y [ ] Defense o this prosecution relates to a pending
case involving this same defendant o prior proceedings or appearance(s)
MAGISTRATE CASE NO. before U.S. Magistrate regarding this defendant were
recorded under DOCKET NO. Name of District Court, and/or Judge/Magistrate
Location (City) MIDDLE DISTRICT OF FLORIDA TAMPA, FLORIDA Defendant - U.S. vs.
GREGORY WEST Address Birth Date (Optional unless a juvenile) o Male [ ] Female 0
Alien SSN: FBI No. DEFENDANT
IS NOT IN CUSTODY Has not been arrested, pending outcome this proceeding If not
detained give date any prior summons } was served on above charges Is a Fugitive
Is on Bail or Release from (show District) IS IN CUSTODY On this charge On
another conviction Awaiting trial on other charges } [ ] Fed’l [ ] State If
answer to (6) is “Yes”, show name of institution: Has detainer 0 Yes } If “Yes”
been filed? [ ] No } give date filed: Name and Office of Person Furnishing
information on This Form ROBERT E. O’NEILL U.S. Att’y Other U.S. Agency Name of
Asst. U.S. Att’y JAY G. TREZEVANT Mo. Day Year DATE OF ARREST Or... if arresting
Agency & Warrant were not Federal
Mo. Day Year DATE TRANSFERRED TO U.S. CUSTODY o This report amends AO 257
previously submitted ADDITIONAL INFORMATION OR COMMENTS METHOD OF SERVICE:
RECOMMENDED BOND: COURTROOM REQUIREMENTS: Will there be a defendant or witness
in custody? _Yes No Statutes: Counts: Penalty Provisions: Maximum Penalty: 18
U.S.C. 1349 Dale R. Sisco [ ](AP) Appointed 0(FD) Federal Public Defender [
](PS) Pro Se 0(RE) Retained 0(TB) To be Appointed Start Date:

 


[g125981mm07i015.gif]

 MIDDLE DISTRICT OF FLORIDA LIONS - CRIMINAL INDICTMENT/INFORMATION FORM
(Complete separate forms for each defendant) USAO ID NO.: CASE NO.: ENTERED IN
LIONS: NAME OF AUSA AND LEGAL ASSISTANT: UNITED STATES v. DEFENDANT INFORMATION:
Tribe: [ ] Seminole [ ] Miccosukee Citizenship Status: [ ] (C) U.S. Citizen [ ]
(E) Expired Visa/Visa Overstay [ ] (I) Illegal Alien/Undocumented [ ] (V) Valid,
Current Visa of Any Kind o (Y) Alien Lawfully in the U.S. [ ] (U) Unknown
Country of Citizenship: Estimated Loss: Actual/Intended/Attempted: $ Defendant’s
Status: [ ] (JT) Juvenile to be Prosecuted as an Adult [ ] (JS) Juvenile Study [
] (FU) Fugitive Has defendant committed an offense which involves or implicates
or was discovered as a result of the National Instant Check System (Brady)? [ ]
Yes [ ] No DEFENDANT’S INFORMATION FOR HEALTH CARE FRAUD CASES ONLY: National
Provider Identifier (used by HCFA): Occupation Code: Description if Code is 999:
Employer Name: Employer Type Code: Description if Code is 999: Employer Address:
CASE INFORMATION: Mandatory: If “036” - must enter job title in Defendant
Information LEAD CHARGE: USC Is this a HIDTA Case? [ ] Yes [ ] No PROGRAM
CATEGORY: Primary Secondary Is this an OCDETF Case? [ ] Yes [ ] No FCFLM No.:
(Submit OCDETF Forms to Lead Task Force Attorney) (Note: If this case is
designated “OCDETF,” LIONS should reflect a program category “047”. (If it does
not, inform Docketing so it can be changed. Make sure to indicate FCFLM
No. assigned to this case). CONTROLLED SUBSTANCES: (Enter Actual Quantity Seized
and Measure in the Space Provided Next To The Type of Substance) List More Than
One, If Applicable) If none, enter “0” to indicate type of drug involved.
MEASURE: : (B) Bales (D) Dose Unit (G) Grams (K) Kilos (L) No. of Marijuana
Ounces (P) Pounds (T) Tons uana Plants (0) TYPE: TYPE: TYPE: TYPE:
(A) Amphetamines (G) Prescription Drugs (M) Marijuana (S) Steroids
(B) Barbiturates (H) Heroin (N) Methaqualone (T) Methamphetamine (C) Cocaine (I
) Meth Lab (O) Other (U) Hallucinogens (D) Opium (J) Ketamine (P) PCP (Other
Than PCP and LSD) (E) Hashish (K) Crack Cocaine (Q) Quaaludes (X) Oxycontin
(F) Fentanyl (L) LSD (R) Precursor (Y) Ecstasy/MDMA Grand Jury No. Case Weight:
[ ] CW 1 - 1 to 9 days Is there a person who suffered direct physical, emotional
or o CW 2 - 10 to 19 days pecuniary harm as a result of the offense? [ ] Yes [ ]
No o CW 3 - 20 + days Victim Federal Program Agency: (Federal Agency Suffering
the Loss) RELATED MATTER/CASE INFORMATION: (Reason Choices: (DE=Defendant)
(Sl=Same Incident) (O T)=Other [describe]) Case No. USAO No. Reason: Asset
Forfeiture Provisions? [ ] Yes [ ] No Project Safe Neighborhood/Tirggerlock
Case: [ ] Yes [ ] No Firearm Charge: Does this require U.S. Attorney approval? [
] Yes [ ] No If yes, submit prosecution package through chain of command for
approval. NOTE: In multi-defendant cases, defendants who will not be charged
should be closed at this time. Attach the appropriate paperwork.

 


[g125981mm07i016.gif]

 Memorandum [SEAL] Subject Date United States v. GREGORY WEST USAO No. To From
Joyce Fisher JAY G. TREZEVANT Victim Witness Specialist Assistant United States
Attorney There is o is not an identifiable person or persons who have suffered
direct o physical o emotional, or o pecuniary harm as a result of the commission
of the crime in this case. This form is being completed in regard to: o A
Complaint ® An Indictment/Information o A Plea Agreement o A Sentencing o A
Rule 35 Resentencing Agency: Agent: Telephone:

 